263 S.E.2d 32 (1980)
Richard Steve MESIMER
v.
Dr. John H. STANCIL.
No. 7910SC77.
Court of Appeals of North Carolina.
March 4, 1980.
Wesley B. Grant by Randell F. Hastings, Concord, for plaintiff-appellant.
No counsel contra.
WEBB, Judge.
The sole question presented by this appeal is whether the court committed error by dismissing the plaintiff's claim for punitive damages. Punitive damages are not allowed in claims for breach of contract except breaches of promise to marry. However, if an identifiable tort which carries punitive damages is alleged as a part of the breach of contract, punitive damages will be allowed. Fraud is a tort for which punitive damages are allowed. See Newton v. Insurance Co., 291 N.C. 105, 229 S.E.2d 297 (1976). In the case sub judice, the plaintiff alleges he paid defendant $250.00 in exchange *33 for a promise to cap his tooth, and the defendant never intended to cap the tooth. This is sufficient to allege a claim for fraud. See Gribble v. Gribble, 25 N.C. App. 366, 213 S.E.2d 376 (1975). It was error to dismiss the plaintiff's claim for punitive damages.
We perceive there may be some injustice to the defendant in letting the verdict for $1,000.00 in compensatory damages stand if there is to be a trial on the issue of punitive damages. The verdict is four times what the plaintiff had paid to have the tooth capped. It may be the jury gave some consideration to punitive damages in rendering this verdict. In our discretion, we order a new trial on all issues. See Weyerhaeuser Co. v. Supply Co., 292 N.C. 557, 234 S.E.2d 605 (1977).
New trial.
ARNOLD and WELLS, JJ., concur.